Citation Nr: 0737952	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).   

4.  Entitlement to an initial compensable evaluation for 
tinea pedis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  He also had subsequent periods of active and inactive 
duty for training with the Nebraska National Guard, during 
the years 1980 to 1989, and the Colorado National Guard, 
during the years 1990 and 2002.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO), which, after granting service 
connection for PTSD, assigned an initial rating of 10 percent 
for the veteran's PTSD, effective from October 15, 2001.        

The Board parenthetically notes that, while the veteran's 
notice of disagreement (NOD) with the April 2002 decision 
also disagreed with the denial of his application to reopen 
the claim of entitlement to service connection for headaches, 
that NOD was withdrawn in December 2002.  See 38 C.F.R. § 
20.204(b) (2007) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).

In August 2003, while sitting at the RO in Denver, Colorado, 
the veteran testified at a videoconference hearing before the 
undersigned.  In April 2005, the Board remanded the claim of 
entitlement to a higher evaluation for PTSD for further 
evidentiary development.

Thereafter, the veteran perfected an appeal to a June 2004 
rating decision by the RO in Salt Lake City, Utah, that 
denied entitlement to service connection for tinnitus and 
denied his application to reopen a claim of entitlement to 
service connection for bilateral hearing loss.     

As indicated above, the claim of entitlement to service 
connection for bilateral hearing loss was previously denied 
by the RO in April 2002.  That decision is final. 38 U.S.C.A. 
§ 7105 (West 2002).  As a result, the claim to reopen may be 
considered on the merits only if new and material evidence 
has been submitted since that time.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

By a December 2006 decision, the Board remanded the following 
claims: (1) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, (2) entitlement to 
service connection for tinnitus, and (3) entitlement to an 
initial evaluation in excess of 10 percent for PTSD.  In 
regard to the application to reopen a claim of entitlement to 
service connection for bilateral hearing loss, and the claim 
of entitlement to service connection for tinnitus, the Board 
noted that in the veteran's July 2005 VA Form 9, the veteran 
requested a personal hearing before a Veterans Law Judge 
(VLJ) traveling to the RO or a videoconference hearing, 
whichever could be held sooner.  It was the Board's 
determination that, given the current waiting period for 
scheduling hearings before a VLJ traveling to the RO, a 
videoconference hearing would be the fastest way to provide 
the veteran with the requested hearing.  Accordingly, the 
Board remanded the veteran's application to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
and the claim for service connection for tinnitus, and 
directed the RO to schedule the veteran for a videoconference 
hearing before a VLJ with the Board.  In regard to the claim 
for an initial rating in excess of 10 percent for PTSD, the 
Board directed that the RO, if it had not already done so, 
should complete all of the development ordered in the April 
2005 Board remand decision with respect to the claim for a 
higher rating.    

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for PTSD, the additional 
development requested by the Board in the April 2005 and 
December 2006 remand decisions has been completed and will be 
discussed below.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement it arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that an additional statement from the 
veteran regarding his claim for an initial rating in excess 
of 10 percent for PTSD was forwarded to the Board in August 
2007, after the veteran's case was certified on appeal.  See 
38 C.F.R. §§ 19.37, 20.1304 (2007).  This statement, however, 
provides contentions which essentially duplicate the 
veteran's previous contentions.  As such, the Board finds 
that a supplemental statement of the case with regard to this 
evidence is not required and the Board may proceed to 
adjudicate the claim currently on appeal.  See 38 C.F.R. § 
19.37 (2007).

The Board also notes that the issue of entitlement to service 
connection for blisters of the feet, to include as secondary 
to Agent Orange exposure, was originally developed for 
appellate review; however, service connection for tinea 
pedis, claimed as blisters on feet, was ultimately granted by 
the RO in a June 2007 rating action, and a noncompensable 
disability evaluation was assigned, effective from October 
15, 2001.  Therefore, this issue is no longer before the 
Board.  However, in a September 2007 statement from the 
veteran, the veteran expressed his disagreement with the 
noncompensable rating assigned in the June 2007 rating action 
for tinea pedis.  Pursuant to the holding in Manlincon v. 
West, 12 Vet. App. 119 (1998), entitlement to an initial 
compensable rating for tinea pedis is addressed in the REMAND 
portion of this document below.  The remand of this matter is 
to the RO via the AMC.

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and the claim of 
entitlement to service connection for tinnitus are also 
addressed in the remand appended to the decision below.  
These issues and the claim of entitlement to an initial 
compensable rating for tinea pedis are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.   


FINDINGS OF FACT

1.  Prior to August 1, 2003, the veteran's PTSD was 
manifested by occupational and social impairment due to mild 
or transient symptoms that decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by medication.   

2.  From August 1, 2003, to the present, the veteran's PTSD 
is manifested by symptoms that include nightmares, 
irritability, anxiety, exaggerated startle response, 
hypervigilance, intrusive memories, anger, social isolation, 
and sleep disturbance.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial or staged 
rating in excess of 10 percent for PTSD prior to August 1, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).       

2.  The criteria for entitlement to a staged disability 
rating of 30 percent, but no higher, for PTSD, for the period 
from August 1, 2003, to the present, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).      




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2003, April 2005, and August 2005 letters sent to the veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2003, April 2005, and August 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In this 
instance, VCAA notice pertaining to the initial rating 
assigned was not issued prior to the RO's April 2002 grant of 
service connection and assignment of the initial 10 percent 
rating.  However, the Court has held that a supplemental 
statement of the case that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  Here, the June 2007 
supplemental statement of the case satisfies a readjudication 
decision as defined by the cited legal authority and it 
postdated the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the June 2007 supplemental statement of the case but such 
notice was post- decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error. 
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the evidence establishing an 
initial rating in excess of 10 percent prior to August 1, 
2003, is lacking, and the evidence supports a grant of a 30 
percent rating for PTSD from August 1, 2003, to the present; 
the preponderance of the evidence is against assigning a 
higher initial or staged rating, and renders moot any 
questions as to higher evaluations or effective dates.  Such 
a lack of timely notice did not affect or alter the essential 
fairness of the RO's decision.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in November 2001 and March 2006, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Factual Background

On October 15, 2001, the veteran filed a claim of entitlement 
to service connection for PTSD.  

In November 2001, the veteran underwent a VA psychiatric 
evaluation.  At that time, he stated that while he was 
stationed in Vietnam, he served as a door gunner and crew 
chief on a helicopter.  According to the veteran, his crew 
had the responsibility of going to recover aircraft that were 
shot down, as well as take ranger teams into the jungle.  He 
noted that he was exposed to sniper fire and saw dead bodies.  
After his discharge, the veteran worked odd jobs.  In 1980, 
he married for the first time and went back to school where 
he obtained a bachelor's degree and a master's degree.  The 
veteran divorced his first wife in 1990.  After the veteran 
obtained his degrees, he worked several years in Colorado 
with the Health and Human Services for Civil Rights.  He then 
worked for about two years for the EEO Commission.  
Approximately two months ago, the veteran was hired at the 
Denver RO.  In 1999, he married a second time.  With the 
exception of occasionally going to a restaurant with his 
wife, the veteran noted that he avoided crowds and did not 
like to be in public.  The veteran stated that he also had a 
part-time job where he covered for other individuals at the 
Denver International Airport.  He fueled airplanes and did 
not have a set schedule.  That job involved approximately 35 
to 40 hours a month.  The veteran was also still active in 
the National Guard at the time of the November 2001 
examination.  His wife had a business where she did in-home 
sales of candles, and when he was not busy with his various 
jobs or the National Guard, he would help her with those 
shows.  The veteran indicated that he had difficulty with 
sleep due to nightmares and "weird" dreams.  According to 
the veteran, when he was working for Health and Human 
Services, he had a supervisor who felt that his performance 
suffered at times.  The veteran blamed the bad performance on 
his sleep disturbances.  He likewise had a clash of 
personalities and conflicts with that supervisor.     

Upon mental status evaluation, the veteran responded 
spontaneously and carried on conversation with a vocabulary 
that reflected an above-average level of intellectual 
functioning.  The veteran's affect was in full range and 
responses were given in a goal-directed fashion.  There were 
no obvious signs of deficits in memory or orientation.  The 
veteran clearly had no deficits in language function, and he 
did not appear to have any cognitive impairments.  He had 
never had alcohol or substance abuse problems.  The veteran 
was not suicidal.  There was no history of hallucinations or 
delusions.  The diagnosis were recorded as PTSD, chronic 
delayed.  The Global Assessment of Functioning (GAF) score 
was recorded as 66.  According to the examiner, the veteran 
had a long history of nightmare and sleep disturbance due to 
PTSD.  Over the years, he had some avoidance behavior of 
crowds.  He had mild experiences of arousal behavior and 
difficulty with getting along with his supervisor.  It was 
concluded that the veteran's PTSD was causing him mild 
occupational and emotional impairment.   

By an April 2002 rating action, the RO granted the veteran's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 10 percent disability rating under 
Diagnostic Code 9411, effective from October 15, 2001, for 
the veteran's service-connected PTSD.      

On August 1, 2003, the veteran testified, via a video 
conference, before the undersigned VLJ.  At that time, the 
veteran stated that due to his PTSD, he had difficulty 
sleeping and took medication to help him sleep.  He indicated 
that he had dreams related to his service in Vietnam.  
According to the veteran, he was agitated very easily and had 
difficulty taking orders from his supervisors.  The veteran 
noted that he had a heightened sense of awareness of his 
surroundings and a startle response problem.  He reported 
that if he was in a restaurant with his wife, which was rare, 
he liked to sit in a position where he could watch everyone.  
According to the veteran, he had problems being around people 
or in crowds of people.  He testified that at work, if 
someone came from behind him, he felt startled.  The veteran 
stated that he was also easily startled by noises.  According 
to the veteran, as soon as he finished work, he went home.  
He indicated that he lived in the country because he liked to 
be away from people.  The veteran noted that before he went 
to bed every night, he locked the doors in his house and then 
rechecked the doors about five times before going to bed.  
The veteran's wife testified that the veteran did not sleep 
well and that he got up a lot during the night.  

On the day of the veteran's videoconference hearing, the 
veteran submitted a statement from Ms. A.M., MSW, from the 
Vet Center.  In the statement, Ms. M. indicated that in the 
last year, particularly with the start of the war in Iraq, 
the veteran's symptoms of PTSD had greatly increased.  The 
veteran reported that he had severe difficulty sleeping and 
that he was up at night wandering around the house.  He 
stated that when he slept briefly, he experienced weird 
dreams that were a combination of current experiences and his 
service in Vietnam.  According to the veteran, he thought 
about Vietnam "all the time."  He had difficulty 
concentrating and tended to have difficulty performing tasks 
which required memory and concentration, i.e., he reversed 
numbers.  The veteran indicated that his constant 
preoccupation with Vietnam was interfering with his ability 
to relate to and connect with others.  According to the 
veteran, he seldom engaged in social activities and he 
avoided being around people at his job.  He worked at the 
Denver RO where his duties involved developing claims by 
veterans.  The veteran reported that he thought that his 
productivity was satisfactory, but that it was his social 
interaction at his employment that was difficult.  He was 
currently married to his second wife and he felt good about 
that relationship, but he also felt that he put his wife 
through very difficult times related to his PTSD.   According 
to the veteran, he experienced irritability, a down mood, and 
low energy.  The diagnosis was the following: (Axis I) PTSD, 
major depression, (Axis IV) exposure to war, and (Axis V) GAF 
score of 50.  Ms. M. opined that the veteran experienced 
severe PTSD and that although he had been able to complete 
graduate education, his PTSD symptomatology had caused him 
severe social and industrial impairments.  According to Ms. 
M., the veteran's PTSD symptoms had caused him not to be able 
to achieve his full industrial potential.      

In a letter from Ms. M. from the Vet Center, dated in October 
2006, Ms. M. noted that according to the veteran, he was 
experiencing a marked increase in his PTSD symptomatology.  
The veteran stated that he had increased stress at work which 
caused him to experience an increase in hyperarousal and 
avoidance symptoms of his PTSD.  He indicated that he had an 
increase in sleep difficulties, and that he awoke frequently 
during the night.  At times, he was unable to sleep the 
entire night; thoughts about work and his perceptions of his 
being treated unfairly prevented him from falling asleep.  He 
continued to avoid social activities and attempted to avoid 
television and news coverage as he got very upset and angry 
over what was happening to the US troops in the current war.  
The diagnosis was the following: (Axis I) PTSD, (Axis IV) 
exposure to war, and (Axis V) GAF score of 45.  

In August 2005, the RO received outpatient treatment records 
from the Vet Center, from July 2003 to August 2005.  The 
records reflect that in October 2004, S.B., Ph.D., conducted 
tests to determine the veteran's current level of function 
and degree of impairment related to his PTSD.  In regard to 
re-experiencing symptoms, when asked about instances of re-
experiencing unwanted memories of war trauma, the veteran 
stated that he felt that every day was as if he was being 
attacked while driving in traffic.  At work, there were also 
a lot of things that reminded him of Vietnam.  According to 
the veteran, he recently came across a folder that detailed 
experiences similar to his own, and he had to leave work.  In 
regard to avoidant and numbing symptoms, the veteran noted 
that he stayed away from the television or written material 
having to do with Vietnam or politics.  He preferred to eat 
at home and only on occasion would go to a restaurant.  In 
regard to hyperarousal symptoms, the veteran had a severe and 
chronic sleep disorder.  On an average night, he slept only 
four hours, with difficulty getting to sleep, mid cycle 
awakenings, and early morning awakenings.  Irritability was 
also a problem, and the veteran noted that he was aggressive 
in his driving.  In regard to an impression, Dr. B. stated 
that the veteran got little sleep, experienced great stress 
getting to and from work on the highway, could not 
concentrate, was upset by the material he had to read as part 
of his job, felt he had to control his environment both day 
and night, was socially isolated, had no hobbies, and in many 
ways was living his life as if he was still in a combat 
theater.  The veteran's PTSD symptoms were increasing with 
age and with the current reminders in the daily news.  The 
veteran was increasingly misunderstood by others, and his 
career had been sidetracked a number of times by his own 
intensity and sensitivity to injustice.   

A VA psychiatric evaluation was conducted in March 2006.  At 
that time, the veteran stated that he had been married to his 
second wife for about five years.  He indicated that he had 
also worked at the Denver RO for about five years.  The 
examiner noted that the veteran was asked to describe his 
social interactions at work, and that the veteran talked 
about frequent conflicts with female supervisors.  He also 
referenced being resentful of a promotion of about five 
competitive female employees who were recently promoted to a 
position for which he had applied.  The veteran reported that 
he typically avoided social situations and that when his wife 
had a social commitment, he would often drive her to it and 
then spend time by himself in the car, waiting for her to 
return.  He noted that he avoided shopping in stores that 
were crowded and only rarely would be willing to do so.  
According to the veteran, he had few friends, but on occasion 
he had contact with other Vietnam veterans.  The veteran 
stated that since his last VA evaluation in 2001, the 
frequency and intensity of his nightmares had increased.  He 
also indicated that at times, he became really upset when 
driving in crowded traffic conditions.  The veteran further 
noted that he had an increase in hypervigilance as he often 
checked his backyard at night when he parked his car because 
of a sense that someone was lurking in the darkness.  He 
reported that he slept two to three hours per night and that 
he did not awaken feeling rested.  The veteran stated that he 
missed work completely about two days out of the month 
because of his PTSD symptoms and feeling unable to cope with 
the stress at work.  He noted that he was never late for work 
but that he sometimes left early.  According to the veteran, 
he was able to make up his missed work on other days when he 
felt better.  The veteran indicated that he had a depressed 
mood on some days but less than half the time.  He reported 
that he did not have suicidal thoughts and had never 
attempted suicide.      

At the time of the March 2006 psychiatric evaluation, the 
examiner stated that the veteran continued to complain of 
PTSD symptoms that included re-experiencing symptoms in the 
form of nightmares and intrusive memories, avoidance symptoms 
including avoiding talking about things that reminded him of 
Vietnam or avoiding experiences that would remind him of it, 
a sense of detachment and estrangement from others, a loss of 
interest in pleasurable activities, difficulty recalling 
important aspects of his Vietnam experiences, and a 
restricted range of affect.  He also endorsed arousal 
symptoms to include irritability, poor sleep, loss of 
concentration, hypervigilance, and an exaggerated startle 
response.  Upon mental status evaluation, the veteran's 
memory was intact for recent and distant events, although his 
memory was fragmentary for events that occurred during the 
Vietnam War.  Concentration was fair, and insight and 
judgment were good.  There was no indication of problems with 
impulse control and there was no evidence of a formal thought 
disorder on interview.  Suicidal and homicidal thoughts were 
denied.  The veteran's speech was coherent, well-organized, 
and within normal limits in volume and tone.  Eye contact was 
within normal limits.  The veteran was courteous and 
compliant with the examiner and there was no difficulty in 
establishment of rapport.  The veteran's mood was stable and 
appropriate for the evaluation but his affect was flat.  The 
diagnosis was PTSD with GAF score of 58.  The examiner stated 
that the veteran's PTSD symptoms had escalated modestly since 
his last prior evaluation in November 2001.  Although the 
veteran experienced transient symptoms of depression, he did 
not meet the diagnostic criteria for a depressive disorder.  
The veteran's capacity for adjustment was better than 
average, as he had managed to maintain employment and a 
marriage and had avoided engaging in inappropriate behaviors 
even though his PTSD symptoms had escalated modestly.  There 
was no impairment of thought process or communication.  
Activities of daily living were not impaired.      


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since October 15, 2001.   

The veteran's service-connected PTSD is currently assigned a 
10 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411. Under 
Diagnostic Code 9411, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.    

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

In this case, the record reasonably establishes that a 
"staged" rating of 30 percent is warranted from August 1, 
2003, to the present.  See Fenderson, supra.  Prior to that 
date, the veteran's disability, due to PTSD, warrants no more 
than a 10 percent rating.   

The only pertinent evidence of record for the period of time 
prior to August 1, 2003, is the November 2001 VA examination 
report.  In the report, the examiner characterized the 
veteran's PTSD as mild.  Specifically, the examiner noted 
that the veteran had a long history of nightmare and sleep 
disturbance due to PTSD, and that over the years, he had some 
avoidance behavior of crowds.  However, the examiner reported 
that the veteran had only mild experiences of arousal 
behavior and difficulty getting along with his supervisor.  
According to the examiner, the veteran's PTSD was causing him 
mild occupational and emotional impairment; the examiner 
assigned a GAF score of 66.  Such a score is consistent with 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).      

As noted above, to receive a 30 percent evaluation for PTSD, 
there must be occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  Prior to August 1, 2003, the veteran was 
gainfully employed at the Denver RO, and also worked and 
additional 35 to 40 hours a month at the Denver International 
Airport fueling airplanes.  In addition, he was active in the 
National Guard.  The Board further observes that he was 
married to his second wife and that when he was not busy with 
his various jobs, he helped her with her in-home business.  
Moreover, with the exception of chronic sleep impairment and 
mild experiences of arousal behavior, there was no evidence 
of record showing that the veteran had a depressed mood, 
anxiety, panic attacks, and/or mild memory loss.  In the 
November 2001 VA examination report, there were no signs of 
deficits in memory or orientation.  Furthermore, the 
veteran's affect was in full range, and he did not appear to 
have any cognitive impairments.      

In light of the above, the Board finds that the medical and 
psychiatric evidence of record prior to August 1, 2003, 
documents mild symptoms of the veteran's PTSD.  Thus, upon a 
review of the rating criteria in relation to the evidence, 
the Board finds that the veteran's disability picture prior 
to August 1, 2003, was best characterized by the 10 percent 
disability evaluation, and that the preponderance of the 
evidence is therefore against the claim for an initial or 
staged rating in excess of 10 percent for PTSD prior to 
August 1, 2003.  As the preponderance of the evidence is 
against this aspect of the claim, the benefit of the doubt 
doctrine does not apply and the claim for an initial or 
staged rating in excess of 10 percent for PTSD prior to 
August 1, 2003 must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); 

As for the severity of the veteran's PTSD from August 1, 
2003, the Board determines that the evidence weighs in favor 
of granting a rating of 30 percent from that date.  Since 
that time, the veteran's PTSD has been manifested by symptoms 
that include nightmares, irritability, anxiety, exaggerated 
startle response, hypervigilance, intrusive memories, anger, 
social isolation, and sleep disturbance.  On August 1, 2003, 
the day of the veteran's videoconference hearing, the veteran 
submitted a statement from Ms. M. from the Vet Center in 
which Ms. M. noted that the veteran's PTSD symptoms had 
greatly increased.  The veteran was having severe difficulty 
sleeping and was up at night wandering around his house.  He 
seldom engaged in social activities and he avoided crowds and 
being around people at work.  The Board notes that this 
particular letter also marked the beginning of a trend of 
lower GAF scores.  In the August 1, 2003 letter, Ms. M. 
assigned a GAF score of 50.  In addition, in an October 2006 
letter from Ms. M., she assigned a GAF score of 45.  
Moreover, although in the March 2006 VA psychiatric 
evaluation, the examiner assigned a GAF score of 58, which 
was an increase from the GAF scores provided from Ms. M., the 
score was lower than the GAF score of 66 that was provided in 
the veteran's November 2001 VA psychiatric evaluation.  

As defined in the DSM-IV, a GAF score of 41 to 50 reflects 
serious symptoms, or any serious impairment in social, 
occupational or school functioning.  A GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

In regard to the veteran's employment, although since August 
1, 2003, the veteran has continued to be gainfully employed, 
he has felt increased stress at work due to his PTSD.  In the 
March 2006 VA examination report, the veteran stated that he 
would miss work completely about two days out of the month 
because of his PTSD symptoms and feeling unable to cope with 
the stress at work.  He also noted that although he was never 
late for work, he sometimes left early.  In addition, in the 
October 2004 statement from Dr. S.B., Dr. B. indicated that 
the veteran could not concentrate and was upset by material 
he had to read as part of his job.  According to Dr. B., the 
veteran was increasingly misunderstood by others, and his 
career had been sidetracked a number of times by his own 
intensity and sensitivity to injustice.  Moreover, in the 
August 1, 2003 letter from Ms. M., Ms. M. stated that the 
veteran's PTSD symptoms had caused him severe social and 
industrial impairments, and had caused him not to be able to 
achieve his full industrial potential.  

Based on the evidence described above, the veteran's PTSD 
symptomatology from August 1, 2003, and thereafter, more 
nearly approximates the criteria for a 30 percent rating 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See 38 C.F.R. § 4.7 (2007).  Accordingly, an initial 
rating of 30 percent for PTSD is warranted from August 1, 
2003.   

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 30 percent, from 
August 1, 2003, is in order.  The Board recognizes that in 
the letter from Ms. M., received on August 1, 2003, Ms. M. 
noted that the veteran had difficulty concentrating and 
tended to have difficulty performing tasks which required 
memory and concentration.  However, in the veteran's March 
2006 VA examination, the veteran's concentration was 
characterized as "fair" and his memory was intact for 
recent and distant events, although his memory was 
fragmentary for events that occurred during the Vietnam War.  
In addition, there was no indication of problems with impulse 
control or evidence of a formal thought disorder.  Moreover, 
suicidal and homicidal thoughts were denied, and the 
veteran's speech was coherent, well-organized, and within 
normal limits in volume and tone.  Although the veteran's 
affect was flat, his mood was stable and appropriate for the 
evaluation.  Furthermore, the examiner opined that although 
the veteran experienced transient symptoms of depression, he 
did not meet the diagnostic criteria for a depressive 
disorder.  The examiner also stated that the veteran's 
capacity for adjustment was better than average, as he had 
managed to maintain employment and a marriage, and had 
avoided engaging in inappropriate behaviors even though his 
PTSD symptoms had escalated modestly.  In this regard, the 
Board notes that although the veteran has experienced 
increased stress at work since August 1, 2003, he has 
nevertheless remained gainfully employed since that time.  In 
addition, the veteran has been married over five years and 
has a good relationship with his wife.  The Board concludes 
that the evidence of record since August 1, 2003, contains no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short-term or 
long-term memory, or impaired judgment or impaired abstract 
thinking.  Accordingly, an initial evaluation in excess of 30 
percent from August 1, 2003, for the veteran's service-
connected PTSD is not warranted.   

In sum, the Board concludes that the preponderance of the 
evidence is against an initial or staged rating in excess of 
10 percent for PTSD prior to August 1, 2003, but that from 
that date to the present, his PTSD warrants a 30 percent 
rating but no more than 30 percent.  As the preponderance of 
the evidence is against the claim for a higher rating, the 
benefit of the doubt doctrine does not apply to this aspect 
of the claim.  38 U.S.C.A. § 5107(b); Ortiz, supra.     

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated disability to a degree so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial or staged rating in excess of 10 percent for PTSD 
prior to August 1, 2003, is denied.  

A staged rating of 30 percent for PTSD from August 1, 2003, 
but no more than 30 percent, is granted, subject to the law 
and regulations governing the payment of monetary benefits.    


REMAND

The veteran has requested a personal hearing to present 
testimony with respect to his application to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss, and his claim for service connection for tinnitus.  The 
AMC/RO must contact the veteran to determine if he still 
wants a hearing and, if so, what type of hearing.  38 C.F.R. 
§ 20.700 (2007).  All indicated action should follow.         

Turning next to the remaining issue on appeal, entitlement to 
an initial or staged compensable rating for tinea pedis, the 
Board notes that in a September 2007 statement, the veteran 
expressed his disagreement with the noncompensable rating 
assigned for his fungal infection of the feet in a June 2007 
rating action.  The RO has not yet issued a statement of the 
case (SOC) with respect to the issue of entitlement to an 
initial or staged compensable rating for tinea pedis.  Under 
these circumstances, the Board must remand this issue so that 
the RO can provide the veteran an SOC, and afford him an 
opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  As to the application to reopen a 
claim of entitlement to service connection 
for bilateral hearing loss, and the claim 
of entitlement to service connection for 
tinnitus, the AMC/RO should contact the 
veteran to determine if he still wants a 
personal hearing and, if so, what type of 
hearing.  All indicated action should 
follow.    

2.  The RO should issue an SOC to the 
veteran that addresses the issue of 
entitlement to an initial compensable 
rating for tinea pedis.  The veteran 
should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. 
§§ 20.202, 20.302 (2007).      
	
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


